Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 18, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant’s case was reopened by the Unemployment Insurance Appeal Board for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (1983 WL 44294 [SD NY, Aug. 1, 1983, Carter, *733J. (79 Civ 5899)]). Insofar as claimant fails to allege any procedural errors, the Board’s decision should be upheld. Moreover, there is substantial evidence in the record to support the determination that claimant voluntarily left his employment for personal and noncompelling reasons and, therefore, without good cause (see, Matter of Sillan [French Tel. Cable Co.—Levine], 53 AD2d 719).
Mikoll, J. P, Yesawich Jr, Levine and Crew III, JJ, concur. Ordered that the decision is affirmed, without costs.